Title: To George Washington from Battaile Muse, 16 August 1785
From: Muse, Battaile
To: Washington, George



Honorable Sir,
Berkely C[ount]y Augt 16th 1785

Your Favour dated the 28th of Last month I receiv’d the 10th of this month—I shall be Very Attentive to your Requisitions—I shall Visit your Frederick Lands the Last of this week and will make my self acquainted with Every thing necessary—and will do what may be needfull as fare as is in my Power—I shall Call on Mr Whiteing for a writeing to Cancel His Lease. I expect to be In Winchester the Last of this Month—then will Inquire after your Possessions their. Mr James Crane Sheriff of this County has Promised to Pay the money due by Mr Whiteing Next Month—should he Fail I shall Execute Mr Whiteing and will Endeavour to recover the Money as speedily as Possable after September Berkeley Court the Time apointed for Mr Crane To raise the money—after the Money falls into my hands it shall be at Mount Vernon within Ten days.
The day after I receiv’d your Letter I sent to Mr Wormleys Manager In consequence of the Clover Seed—and as I Found that many People had applyed for seed and but four bushels to spare I have Engaged that Quantity at £4 P. bushel—the single bushel at £5—should you have Ocation for any—you may have the Hole or any Part. should you not want it I can dispose of it. the seed appears to be good—I shall have about 2,000 bushels of good wheat for sale this next fall and winter—should you Purchase for your Mill I shall be oblige to you to inform me the price you give—My Crops of Wheat are Generally of the first Quality and Command the Highest price.
I shall Visit Colo. Fairfaxes Estate at Belvoir in October—should you be at Home I shall Call on you for your Commands. Please write to me by the first Post adviseing respecting the Clover seed—the Post receives letters for me at the Printing Office. I am sir your Obedient Humble Servant.

Battaile Muse

